EXHIBIT 10.6(c)
     THIRD AMENDMENT TO EMPLOYMENT AGREEMENT dated as of May 22, 2008, between
AMERICAN COLOR GRAPHICS, INC., a New York corporation (“ACG”), and KATHLEEN A.
DEKAM (the “Executive”).
     WHEREAS, ACG Holdings, Inc. (“Holdings”) has entered into an Agreement and
Plan of Merger dated as of the date hereof, by and among Vertis Holdings, Inc.,
Vertis, Inc. (“Vertis”), Victory Merger Sub, LLC, and Holdings (the “Merger
Agreement”), pursuant to which Holdings shall become a wholly owned subsidiary
of Vertis, Inc. upon the closing of the transactions contemplated thereunder
(“Closing”);
     WHEREAS, the parties hereto desire that the Executive continue her
employment pursuant to the terms and conditions of that certain Employment
Agreement dated as of April 19, 2007, between ACG and the Executive, as amended
as of August 24, 2007, and October 3, 2007, and as further amended herein (the
“Employment Agreement”), through a transition period that ends 90 days after
Closing and that the Executive’s cash severance arrangement thereunder be
terminated and liquidated in connection with Closing; and
     WHEREAS, Section 11.8 of the Employment Agreement allows ACG to reform any
provision therein to comply with Section 409A of the Internal Revenue Code of
1986, as amended, and the regulations and other Treasury guidance promulgated
under such Code Section (“Section 409A”);
     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree to amend
the Employment Agreement, effective as of and contingent upon Closing, as
follows:
1. Section 2.1 of the Employment Agreement is amended in its entirety as
follows:
2.1. General. The Company hereby employs the Executive, and the Executive agrees
to serve, as President — ACG Integration of the Company, upon the terms and
conditions contained herein, and shall report to the Chief Executive Officer of
Vertis. The Executive shall have all the responsibilities and powers normally
associated with such office. The Executive shall perform such other duties and
services for the Company, commensurate with the Executive’s position, as may be
reasonably designated from time to time by the Company. The Executive agrees to
serve the Company faithfully and to the best of her ability under the direction
of the Board. The Executive’s principal employment location shall be Brentwood,
TN, subject to reasonable travel to fulfill the duties of Executive’s position.

 



--------------------------------------------------------------------------------



 



2. Section 2.3 of the Employment Agreement is amended in its entirety as
follows:
2.3. Term of Employment.
2.3.1 Transition Period. Unless earlier terminated pursuant to this Agreement or
extended by mutual agreement of the parties in writing, the Executive’s
employment hereunder shall terminate automatically 90 days after Closing, and
the period of employment through such date is hereinafter referred to as the
“Employment Term”.
2.3.2 Post-Transition Period Employment. The parties acknowledge that during the
90-day period immediately following Closing (the “Transition Period”) they will
consider the possibility of the Executive’s employment continuing beyond the
Transition Period under terms and conditions mutually agreeable to the parties
and memorialized in a successor employment agreement, if at all, by no later
than the 90th day after Closing; it being understood that neither party is
obligated to enter into any such successor employment agreement.
3. Section 3.1 of the Employment Agreement is amended in its entirety as
follows:
3.1 Base Salary. For services performed during the Transition Period, the
Executive shall be entitled to receive (a) a base salary at a rate of $350,000
per annum, payable in arrears in equal installments not less frequently than
biweekly in accordance with the Company’s payroll practices, and (b) a monthly
car allowance of $1,100.00 (collectively, the “Base Salary”).
4. Section 3.3 of the Employment Agreement is amended in its entirety as
follows:
3.3 Bonus. Executive shall not participate in any performance bonus arrangement
of the Company during the Transition Period.
5. Section 5.1 of the Employment Agreement is amended in its entirety as
follows:
5.1. Payments; Benefits.
5.1.1 Payments. At Closing, the Company shall pay to the Executive all earned
but unpaid vacation pay and all unpaid Base Salary accrued through Closing. In
addition, effective at Closing, the Company irrevocably terminates and
liquidates, pursuant to Treas. Reg. § 1.409A-3(j)(4)(ix)(B), the Company’s cash
severance obligation to the Executive under Section 5.1 of the Employment
Agreement as in effect immediately prior to Closing, which cash severance
obligation the Company acknowledges constitutes deferred compensation under a
plan described in Treas. Reg. § 1.409A-1(c)(2)(i)(I). Such termination and
liquidation shall be effectuated through the payment by the Company to the
Executive of a retention bonus payment for services rendered during the
Transition Period of $1,180,512 (the “Retention Bonus Payment”), (a) 50% of
which will be payable at Closing and (b) 50% of which will be payable, subject
only to the provisions of Sections 5.3 and 5.4, on the earlier of (i) the 90th
day after Closing or (ii) the termination

2



--------------------------------------------------------------------------------



 



of the Executive’s employment by the Company or resignation by the Executive
with Good Reason. The Company represents and warrants that the Closing will
result in a “change of control event” within the meaning of Treas. Reg. §
1.409A-3(i)(5).
5.1.2 Termination; Resignation.
     (a) Subject to the provisions of Sections 5.3 and 5.4, if the Executive’s
employment is terminated automatically under Section 2.3, or if, prior to the
expiration of the Transition Period, the Executive’s employment is terminated by
the Company or the Executive resigns, the Company shall pay to the Executive in
cash any unpaid amounts of the Executive’s Base Salary for periods prior to the
date of termination or resignation. Any such amount shall be paid in a lump sum
within five business days after the date of termination or resignation.
     (b) Subject to the provisions of Sections 5.3 and 5.4, if the Executive’s
employment is terminated automatically under Section 2.3, or if, prior to the
expiration of the Transition Period, the Executive’s employment is terminated by
the Company or the Executive resigns with Good Reason, the Executive shall be
entitled to the following continued benefits during the Severance Period:
          (i) Medical, dental, vision, and prescription drug coverage for the
Executive and her eligible dependents (as defined in the applicable plan), if
elected by the Executive or eligible dependents under COBRA. Coverage will be
provided initially as COBRA continuation coverage from the date of termination
through the end of the applicable COBRA coverage period. The COBRA coverage will
be provided under Company group health plans for as long as the Company
maintains the group health plans. Upon termination of the Company’s plans, the
COBRA coverage will be provided under group health plans maintained by Vertis,
Inc. or an affiliate (“Vertis”). If the applicable COBRA coverage period ends
before the expiration of the Severance Period, the Executive may elect to
continue coverage during the remainder of the Severance Period for Executive and
her eligible dependents by seeking coverage under an individual insurance policy
acceptable to Vertis. If the Executive demonstrates to Vertis that she is unable
to obtain an individual insurance policy with coverage that is substantially
equivalent to the coverage under the Company or Vertis plans, then Executive and
her eligible dependents may continue coverage under the Vertis group health plan
for the remainder of the Severance Period. During the Severance Period,
Executive shall pay the same premium contribution rate for coverage that is paid
by active Company senior executives while coverage is provided under the
Company’s group health plans, and active Vertis senior executives while coverage
is provided under Vertis’ plans or individual insurance policies. The Executive
shall be responsible for payment of her portion of the premiums. If Executive
obtains individual insurance coverage as described above, the Company will
provide prompt reimbursement of the Company portion of the premium only upon the
Company’s receipt of evidence of payment of the premium by the Executive, which
reimbursement shall be treated as taxable

3



--------------------------------------------------------------------------------



 



income to the Executive. The Executive and her dependents will not have the
right to further continued coverage upon expiration or termination of the
Severance Period, except if and as provided under COBRA and the Executive shall
be responsible for payment of 102% of the applicable premium (within the meaning
of Code section 4980B(f)) for such COBRA coverage, calculated at applicable plan
rates for similarly situated COBRA qualified beneficiaries, for any such
continued COBRA coverage that remains in effect after expiration or termination
of the Severance Period.
          (ii) Life insurance and accidental death and dismemberment insurance
coverage for the Executive. The Executive’s coverage under the Company plans may
be converted to an individual policy covering the Executive upon her termination
of employment, if elected by the Executive and subject to any rules,
requirements or limitations set forth in the group insurance policy. The
Executive may elect to obtain an individual policy that is not a conversion
policy, but only if the cost of new coverage is less than or equal to the cost
of the conversion policy. The individual policy shall have the same coverage
levels as under the Company plans (generally, a benefit equal to the lesser of
two times annual compensation or $500,000). The Executive shall be fully
responsible for arranging coverage under the individual policy and paying the
applicable premiums. The Company will promptly reimburse Executive for the
premium payments only upon the Company’s receipt of evidence of payment of the
premium by the Executive, which reimbursement shall be treated as taxable income
to the Executive.
          (iii) Long-term disability insurance coverage for the Executive. The
Executive’s coverage under the applicable group long-term disability plan may be
converted to an individual policy covering the Executive upon her termination of
employment, if elected by the Executive and subject to any rules, requirements
or limitations set forth in the group insurance policy. The individual policy
shall have the same coverage levels as under the Company plan (generally monthly
income replacement coverage of the lesser of 66.67% of monthly earnings or
$15,000 per month). The Executive may elect to obtain an individual policy that
is not a conversion policy, but only if the cost of new coverage is less than or
equal to the cost of the conversion policy. The Executive shall be responsible
for arranging coverage under the individual policy and paying the applicable
premiums. The Company will promptly reimburse Executive for the applicable
premium payments only upon the Company’s receipt of evidence of payment of the
premium by the Executive, which reimbursement shall be treated as taxable income
to the Executive. The provision of benefits shall be subject to all applicable
plan document terms.
          (iv) Continued eligibility for coverage and benefits under an employee
assistance program and tuition assistance program maintained by the Company or
Vertis with the costs therefor paid by the Company during the Severance Period.

4



--------------------------------------------------------------------------------



 



          (v) The Company shall pay the cost of providing the Executive with
outplacement services, up to a maximum of $25,000.00, provided that such
services are (A) utilized by the Executive within six months following the date
of termination and (B) provided by a recognized outplacement provider. Such
payment shall be made by the Company directly to the service provider promptly
following the provision of such services and the presentation to the Company of
documentation of the provision of such services, and in all events by no later
than the first anniversary of the date of termination. Such services shall
include office facilities and telephone answering services during such six-month
period.
     (c) Except as determined in accordance with the terms of the employee
benefit plans or programs of the Company or such parent or as set forth in
Section 5.1, the Executive shall have no further right to receive any other
compensation or benefits after such termination or resignation.
     (d) All payments and reimbursements hereunder shall be subject to
applicable withholding and payroll taxes.
     (e) Anything to the contrary notwithstanding, if the Executive’s employment
is terminated automatically under Section 2.3, such termination shall be deemed
a termination by the Company without Cause prior to the expiration of the
Transition Period.
5.1.3 Date of Termination. The date of termination of employment shall be the
date specified in a written notice of termination to the Executive, which date
shall not be prior to the date of such notice.
5.1.4. Release. If the Executive’s employment is terminated by the Company or
the Executive resigns with Good Reason, the Company shall release the Executive
from liability for any and all acts or omissions of the Executive except for the
Executive’s gross negligence or willful misconduct.
6. Section 5.3 of the Employment Agreement is amended in its entirety as
follows:
5.3 Conditions Applicable to Portion of Retention Bonus Payment and the
Severance Period. If, during the Transition Period, the Executive materially
breaches the Executive’s obligations under Section 8 or resigns without Good
Reason, the Company may, upon written notice to the Executive, terminate its
obligation to make the payment referred to in clause (b) of Section 5.1.1. If,
during the Transition Period or at any time during the Severance Period, the
Executive materially breaches the Executive’s obligations under Section 8 or
resigns without Good Reason, the Company may, upon written notice to the
Executive, terminate the Severance Period and cease to provide any further
benefits described in Section 5.1.2. Anything herein to the contrary
notwithstanding, the Company’s obligation to make any payment (other than the
payments required to be made at Closing) or provide any benefits (after the end
of the Transition Period) described in Section 5.1 shall be subject to the
Executive’s

5



--------------------------------------------------------------------------------



 



execution of the Company’s standard form release of claims prior to the
scheduled date of payment.
7. Section 5.4 of the Employment Agreement is amended in its entirety as
follows:
5.4 Death. In the event of the Executive’s death during the Transition Period,
any unpaid balance of the Retention Bonus Payment shall be paid to the
Executive’s estate when such amount would otherwise have been paid to the
Executive and the Executive’s spouse and eligible dependents (if any) shall
continue to receive the health, vision, dental, and prescription drug coverage
for the remainder of the applicable Severance Period.
8. All amounts provided to be paid pursuant to the Amended and Restated American
Color Graphics, Inc. Supplemental Executive Retirement Plan, as amended, shall
be paid at the time provided for in such Plan.
9. Clauses (e) and (g) of Section 5.6 (Good Reason) of the Employment Agreement
are hereby deleted. Clause (b) of Section 5.6 of the Employment Agreement shall
be deemed to refer to the responsibilities and title referred to in Section 1
hereof.
10. All references in Section 8.1 (Non-Solicitation) of the Employment Agreement
to “the Company” shall be deemed to be references to “Vertis and its
subsidiaries”.
11. All references in Section 11.9 (Nondisparagement) of the Employment
Agreement to “the Company” shall be deemed to be references to “Vertis and its
subsidiaries”. Section 11.9 of the Employment Agreement is also amended by
inserting the phrase “customer or vendors” after the word “stockholders”.
12. Section 11.8 of the Employment Agreement is amended in its entirety as
follows:
11.8. Section 409A. This Agreement is intended to comply with, or otherwise be
exempt from, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and any regulations and Treasury guidance promulgated thereunder. If the
Company determines in good faith that any provision of this Agreement would
cause the Executive to incur an additional tax, penalty or interest under
Section 409A of the Code, the Company and the Executive shall use reasonable
efforts to reform such provision, if possible, in a mutually agreeable fashion
to maintain to the maximum extent practicable the original intent of the
applicable provision without violating the provisions of Section 409A of the
Code. With respect to any reimbursement of expenses of, or any provision of
in-kind benefits to, the Executive, as specified under this Agreement, such
reimbursement of expenses or provision of in-kind benefits shall be subject to
the following conditions: (a) the expenses eligible for reimbursement or the
amount of in-kind benefits provided in one taxable year shall not affect the
expenses eligible for reimbursement or the amount of in-kind benefits provided
in any other taxable year; (b) the reimbursement of an eligible expense shall be
made no later than the end of the year after the year in which such expense was
incurred; and (c) the

6



--------------------------------------------------------------------------------



 



right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchange for another benefit.
13. Section 11.11 of the Employment Agreement is amended by adding the following
new definitions to the end thereof:
“Closing” has the meaning set forth in the Merger Agreement.
“Merger Agreement” means the Agreement and Plan of Merger dated as of the date
hereof, by and among Vertis Holdings, Inc., Vertis, Inc. (“Vertis”), Victory
Merger Sub, LLC, and ACG Holdings, Inc.
14. The rights (but not the obligations) of ACG hereunder shall not be
assignable, except to Vertis. Nothing in this agreement is intended to confer
upon Vertis or any of its affiliates any rights, benefits or remedies of any
nature whatsoever by reason of this agreement.
15. The obligations of ACG under the Employment Agreement are not subject to any
conditions except as expressly provided herein. ACG shall have no right of
setoff or recoupment with respect to any of its obligations under the Employment
Agreement.
16. Section 8.3 of the Employment Agreement is amended by changing the reference
to Section 5.1.1(a) therein to Section 5.1.
17. The definition of “Competitor” in Section 11.11 of the Employment Agreement
is amended in its entirety as follows:
     “Competitor” means any Person that (a) prints retail advertising inserts or
provides premedia services for printing and (b) unless the Executive irrevocably
receives all the payments and benefits referred to in Section 5.1, has annual
combined retail advertising insert printing and premedia revenues for the most
recently ended annual reporting period in excess of $250 million.
In all other respects, the Employment Agreement is hereby ratified and
confirmed.
(Signatures begin on the next page.)

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, ACG has caused this Amendment to be duly executed and
the Executive has hereunto set her hand, effective as of and contingent upon
Closing.

            AMERICAN COLOR GRAPHICS, INC.
      By:   /s/ Stephen M. Dyott         Name:   Stephen M. Dyott       
Title:   Chairman and CEO     

            EXECUTIVE
      /s/ Kathleen A. DeKam       Name:   Kathleen A. DeKam           

8